Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a delay locked loop, comprising two delay locked loops, classified in H03L7/087;
 Claim 15-26, drawn to a semiconductor apparatus, comprising two delay locked loops, classified in H03L7/087; and 
II. Claim 27-36, drawn to a delay locked loop circuit, classified in H03L7/0814.
After electing between invention I and invention II, Applicant is further required to elect between species below:
Species I, as embodied in figure 2, comprising a first delay locked loop 210 (comprising a delay line 211) and a second delayed locked loop 220 (comprising a phase detector 222 received a feedback signal of a delay line 221); and
Species II, as embodied in figures 2 and 4, comprising a first delay locked loop 210 (comprising a delay line 211) and a second delayed locked loop 400 (comprising a calibration circuit received a feedback signal of a delay line);
Species III, as embodied in figure 11, comprising a first delay locked loop 1130 (comprising a high frequency delay line 1131, a low frequency delay line 1132 and a multiplexer 1136) and a second delayed locked loop 1140 (comprising a calibration circuit received a feedback signal of a delay line).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of each synchronization circuit. In addition, these species are not obvious variants of each other based on the current record.

The examiner has required restriction between combination and subcombination inventions, and Species. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions and/or species have acquired a separate status in the art due to the recognized divergent subject matter; and 
the inventions and/or species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and (ii) an election of a Species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention/Species. 
The election of an invention/Species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions/Species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICK C CHEN/Primary Examiner, Art Unit 2842